Citation Nr: 0003868	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  92-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for bilateral varicose 
veins, rated as 50 percent disabling prior to January 12, 
1998; and evaluated as 2 separate 40 percent ratings of the 
right and left legs as of January 12, 1998.

Entitlement to a total rating for compensation purposes based 
on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1945 to April 1955.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1992 RO rating decision that denied an 
increase rating for bilateral varicose veins (rated 
50 percent) and a total rating for compensation purposes 
based on unemployability.  A November 1997 Board decision 
denied an increased evaluation for the bilateral varicose 
veins and remanded the issue of entitlement to a total rating 
for compensation purposes based on unemployability to the RO 
for additional development.  The veteran then appealed the 
November 1997 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).

In an April 1998 joint motion to the Court, the parties 
requested that the November 1997 Board decision, denying an 
increased evaluation for bilateral varicose veins, be vacated 
and remanded for readjudication.  In an April 1998 order, the 
Court granted the parties' motion, and the case was 
thereafter sent to the Board.  

An April 1998 RO rating decision terminated the 50 percent 
rating for the bilateral varicose veins and assigned separate 
40 percent ratings for the varicose veins of each leg, 
effective as of January 12, 1998.  In August 1998, the Board 
remanded the case to the RO for additional development.

In June 1999, after the requested development, the RO issued 
a supplemental statement of the case (SSOC) which listed, as 
issues, the evaluation of the ear disability, the pilonidal 
cyst, and the fungus infection, as well as the issues already 
on appeal.  This inclusion of new issues was contrary to 
procedural guidelines.  See VA Adjudication Procedure Manual 
M21-1, Part 4, par. 8.11.  VA Form 646 received in September 
1999 cited as the issues, "As cited in the [SSOC] dated June 
14, 1999," but did not mention the ear disability, the 
pilonidal cyst, or the fungus infection.  Appellant's January 
2000 brief before the Board addresses only the varicose veins 
and unemployability.

The Board cannot address the merits of the ratings assigned 
for the ear, cyst, and skin disabilities because a completed 
appeal requires a notice of disagreement and a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991).  The Board finds 
that the September 1999 was not intended as a notice of 
disagreement with respect to the ear, cyst, and skin ratings, 
and will address these disabilities only insofar as they 
affect the veteran's employability.



FINDINGS OF FACT


1.  Service connection is currently in effect for varicose 
veins of the right leg, rated 40 percent; varicose veins of 
the left leg, rated 40 percent; bilateral non-suppurative 
otitis media with otitis externa and hearing loss, rated 
20 percent; residuals of pilonidal cyst, rated zero percent; 
and a fungus condition of the hands and groin, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 80 percent.

2.  The veteran's bilateral varicose veins are manifested 
primarily by varicosities above and below the knees, 
occasional edema, and occasional stasis venous changes of the 
feet; involvement of deep circulation is not demonstrated on 
Trendelenburg's and Perthes tests; persistent edema or 
subcutaneous induration, persistent stasis pigmentation or 
eczema, and persistent ulceration are not found.

3.  He has an average pure tone threshold (at 1,000, 2,000, 
3,000, and 4,000 hertz) of 46 decibels in the right ear with 
a 68 percent speech recognition ability that equates to 
acuity level IV, and the left ear average pure tone decibel 
threshold (at the same frequencies) is 55 with a 60 percent 
recognition ability that equates to acuity level VI.

4.  The residuals of pilonidal cyst are manifested primarily 
by an asymptomatic scar.

5.  The veteran's fungus condition is manifested primarily by 
an occasional rash involving the feet, hands, and groin, and 
complaints of pain; exfoliation, exudation or itching is not 
currently demonstrated.

6.  The veteran has not worked since May 1986, he has 12 
years of education, and he has work experience as an 
insurance agent.

7.  His service-connected disabilities do not prevent him 
from engaging in substantially gainful employment compatible 
with his education and work experience.





CONCLUSIONS OF LAW

1.  The criteria for a higher rating for bilateral varicose 
veins, rated as 50 percent prior to January 12, 1998, are not 
met; the criteria for increased ratings for varicose veins of 
the right and left legs, each rated 40 percent as of January 
12, 1998, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Code 7120, effective prior to and as 
of January 12, 1998.

2.  The criteria for a total disability evaluation by reason 
of unemployability due to service-connected disabilities are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Bilateral 
Varicose Veins, Rated as 50 Percent Disabling prior to 
January 12, 1998; and Evaluated as 2 Separate 40 Percent 
Ratings of the Right and Left Legs as of January 12, 1998.

A.  Factual Background

The veteran had active service from June 1945 to April 1955.

A May 1961 RO rating decision granted service connection for 
varicose veins of the left leg.  A zero percent rating was 
assigned for this condition, effective from May 1960.

A November 1987 RO rating decision increased the evaluation 
for the varicose veins of the left leg from zero to 
40 percent.  The 40 percent rating was effective from 
September 1987.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
an increased evaluation for the varicose veins are discussed 
in the following paragraphs.

The veteran underwent a VA compensation examination in 
September 1991 to determine the severity of his varicose 
veins.  He had massive varicosities of both lower legs, 
including the thighs.  He had some veins that were as much as 
2-3 centimeters in diameter and tortuous.  There were small 
veins around the ankles giving a brown discoloration of the 
skin around the ankles.  The diagnosis was massive varices of 
both lower legs.

A September 1991 RO rating decision granted service 
connection for varicose veins of the right leg, effective 
from September 1987.  The evaluation for the varicose veins 
of the left leg was increased from 40 to 50 percent, 
effective from September 1987, and the disability was 
reclassified as bilateral varicose veins.

A report from Walter J. Roberts, M.D. dated in November 1991 
notes that the veteran had significant varicose vein disease 
involving both lower extremities.  The physician reported 
that the veteran was hospitalized with thrombophlebitis in 
1986 and had been treated for superficial thrombophlebitis 
since then.

The veteran underwent a VA medical examination in January 
1994 to determine the severity of his varicose veins.  He had 
massive varices extending from the knees down to both ankles.  
The saphenous veins on both sides were enlarged with varices 
on some of their tributaries.  The skin around the ankles was 
discolored with a purplish color because of many superficial 
subcutaneous varices.  There was normal range of motion of 
the legs.  He had some edema of the lower legs.  The 
diagnosis was massive varices of both lower legs.

The veteran underwent a VA medical examination in September 
1994.  He had large caliber varicose veins above and below 
the knees.  On examination by Trendelenburg's and Perthes 
tests there was no evidence of deep vein involvement.  The 
superficial veins were tender and markedly dilated both above 
and below the knees.  The diagnosis was severe superficial 
varicose veins.

The veteran underwent a VA medical examination in March 1998 
to determine the severity of his varicose veins.  He had 
marked varicosities both above and below the knees.  These 
varicosities were in excess of one centimeter in diameter.  
The varicosities on the left leg were significantly worse 
than those on the right.  He reported pain particularly when 
standing for long periods of time.  He complained of 
bilateral foot numbness and tingling.  Examination of the 
feet demonstrated venous stasis changes.  The impressions 
were severe varicose veins and venous stasis changes of the 
feet with foot numbness and tingling.

The veteran underwent a VA medical examination in February 
1999 to determine the severity of his varicose veins.  The 
report of this examination, and an addendum to this report 
dated in April 1999 that notes the veteran's claims folder 
was reviewed, shows that he had superficial varicosities in 
the skin of the feet and ankles.  There were mild 
varicosities noted in the calves with nothing significant 
above the knees.  There were no ulcerations, crusting or 
other lesions.  There was no streakiness or tenderness.  The 
left ankle was slightly swollen and the right ankle appeared 
normal.  The examiner opined that the veteran had mild to 
moderate difficulty with his varicose veins that should not 
interfere with his ability to work.  The examiner opined that 
the veteran could do numerous occupations that would give him 
breaks from prolonged standing in the upright position.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the 
varicose veins is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A zero percent rating is warranted for mild varicose veins 
with no symptoms.  A 10 percent rating is warranted for 
moderate bilateral varicose veins where there are 
varicosities of the superficial veins below the knees and 
symptoms of pain or cramping on exertion.  A 30 percent 
evaluation requires moderately severe bilateral varicose 
veins involving the superficial veins above and below the 
knees with involvement of the long saphenous vein, 
varicosities ranging in size from 1 to 2 centimeters in 
diameter, and symptoms of pain or cramping on exertion, but 
with no involvement of the deep circulation or severe 
varicosities below the knees with scarring, ulceration or 
discoloration.  A 50 percent evaluation requires severe 
bilateral varicose veins involving the superficial veins 
above and below the knees with involvement of the long 
saphenous veins, varicosities ranging over 2 centimeters in 
diameter, marked distortion and sacculation, edema, and 
episodes of ulceration, but with no involvement of the deep 
circulation.  A 60 percent evaluation requires pronounced 
bilateral varicose veins with the findings of the severe 
condition described herein and additional secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Code 7120, effective prior 
to January 12, 1998.

The regulations for the evaluation of varicose veins were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207-
65224 (December 11, 1997).  Under the revised regulations the 
criteria for the evaluation of varicose veins apply to a 
single extremity and, if the paired extremity is affected, 
the evaluation for each extremity will be separately 
determined and combined using the combined ratings table and 
the bilateral factor under 38 C.F.R. §§ 4.25 and 4.26.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Asymptomatic palpable or visible varicose veins warrant a 
zero percent evaluation.  A 20 percent evaluation requires 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
40 percent evaluation requires persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation requires massive board-like edema with 
constant pain at rest.  NOTE:  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine under 38 C.F.R. § 4.25, using the bilateral factor 
under 38 C.F.R. § 4.26.  38 C.F.R. § 4.104, Code 7120, 
effective as of January 12, 1998.  

The reports of the veteran's VA medical examinations in the 
1990's indicate that his varicose veins are more severe at 
certain times, but the evidence does not show that the 
varicose veins are more severe than rated.  The reports of 
his VA medical examinations in September 1994 and March 1998 
indicate the presence of varicosities above and below the 
knee, but varicosities above the knee were not found at most 
examinations, including the report of his most recent VA 
medical examination in 1999.  The examiner who saw the 
veteran in 1999 opined that the varicose veins produced mild 
to moderate difficulty.  Some of the reports of his VA 
examination in the 1990's indicate the presence of edema, and 
other reports do not indicate the presence of this condition.  
The report of his VA medical examination indicates the 
presence of veins that were as much as 2-3 centimeters in 
diameter and the report of the January 1994 examination 
indicates the presence of enlarged saphenous veins on both 
sides.  The report of the March 1998 examination shows venous 
changes of the feet, but Trendelenburg's and Perthes tests in 
at the September 1994 showed no evidence of deep vein 
involvement.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral varicose veins are manifested 
primarily by varicosities above and below the knees, 
occasional edema, and occasional stasis venous changes of the 
feet.  The evidence does not demonstrate involvement of deep 
circulation on Trendelenburg's and Perthes tests, persistent 
edema or subcutaneous induration, persistent stasis 
pigmentation or eczema, or persistent ulceration.  Under the 
circumstances, the Board finds that the evidence does not 
support the assignment of an evaluation in excess of 
50 percent for the bilateral varicose veins under the 
criteria of diagnostic code 7120, effective prior to January 
12, 1998.  Nor does the evidence support the assignment of 
separate evaluations in excess of 40 percent for the varicose 
veins of the right or left legs under the criteria of this 
diagnostic code, effective as of January 12, 1998.

The preponderance of the evidence is against the claim for an 
increased evaluation for bilateral varicose veins, rated as 
50 percent disabling prior to January 12, 1998; and evaluated 
as 2 separate 40 percent ratings of the right and left legs 
as of January 12, 1998.  Hence, the claim is denied.


II.  Entitlement to a Total Rating for Compensation based on 
Unemployability

A.  Factual Background

A review of the record show that service connection is 
currently in effect for varicose veins of the right leg, 
rated 40 percent; varicose veins of the left leg, rated 
40 percent; bilateral non-suppurative otitis media with 
otitis externa and hearing loss, rated 20 percent; residuals 
of pilonidal cyst, rated zero percent; and a fungus condition 
of the hands and groin, rated zero percent.  The combined 
rating for the service-connected disabilities is 80 percent.

The medical evidence regarding the veteran's bilateral 
varicose veins was discussed in Section I of this decision 
and will not be reiterated in this Section of the decision.  
The record, including medical reports received with Social 
Security Administration (SSA) documents in 1993, also shows 
that the veteran was treated and evaluated for various 
conditions in the 1980's and 1990's.  The more salient 
medical reports with regard to the veteran's claim for a 
total rating for compensation purposes based on 
unemployability are discussed in the following paragraphs.

A report from Dr. Roberts, dated in January 1987, notes that 
the veteran has coronary heart disease and that he sustained 
an acute inferoposterior myocardial infarction in 1967.  This 
report notes that the veteran got along well until early 1982 
when he had an episode of prolonged chest pain and was 
hospitalized with what was probably a small apical and high 
posterior infarction.  He recovered and returned to work as 
an insurance agent, and continued to work productively until 
1986 when, with increasing symptoms of shortness of breath 
and chest tightness, he retired from work.  Dr. Roberts 
opined that the veteran's work as an insurance agent was 
emotionally stressful and recommended that he not return to 
this work.

A document from the SSA dated in March 1987 shows that the 
veteran was found entitled to SSA disability benefits for 
disability that began in May 1986.  The primary diagnosis was 
chronic ischemic heart disease and a secondary diagnosis was 
peripheral vascular disease.

On an application for increased compensation based on 
unemployability dated in October 1991, the veteran reported 
that he had last worked full time in May 1986, that he had 
work experience as an insurance agent, and that he had 12 
years of education.  He reported that he could not stand or 
walk for lengthy periods because his legs had to be elevated 
throughout the day.

Private medical reports of the veteran's treatment and 
evaluations in the 1990's show that he has various non-
service-connected disabilities, including coronary heart 
disease.

The veteran underwent a VA skin examination in September 
1991.  He had slight scale and erythema and intertriginous 
areas in the groin, bilaterally between the scrotum and the 
thigh on either side.  The remainder of the examination 
revealed no evidence of fungus infection.  The diagnosis was 
tinea cruris.

The veteran underwent a VA skin examination in December 1997.  
There was no abnormalities of the hands.  There was mild 
dryness and scaliness noted of the feet.  The toenails were 
not involved.  Drainage or erythema were not found.  There 
was mild redness in the groin area, but no eruption.  The was 
scarring at the end of the spine consistent with his 
diagnosis of pilonidal cyst.  There were no areas of 
tenderness or induration.  The impressions were tinea manus, 
tinea cruris, and tinea pedis, all dormant.

On a VA audiological evaluation in December 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
55
65
65
LEFT

30
60
65
70

Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 64 percent in the left 
ear.  It was noted that the veteran had complaints of 
tinnitus since he sustained loss of hearing in the early 
1950's.  The diagnosis was sensorineural bilateral hearing 
loss.  It was noted that he had normal hearing at the lower 
frequencies, sloping to a mild loss at the middle range, and 
severe loss in the higher frequencies.

The veteran underwent VA medical examinations in 1999.  At a 
VA medical examination in February 1999 to determine the 
severity of his varicose veins, discussed in Section I of 
this decision, and at a VA skin examination at that time he 
was found to have a fungal rash involving the hands and feet.  
The extent of the rash included the feet, toes, and heels, 
and to a much lesser extent, the hands and fingers.  The 
nails were not involved.  The diagnosis was dermatophytosis 
of the upper and lower extremities with the feet worse than 
the hands.  The examiner opined that the rash produced very 
mild difficulty and should not interfere with his ability to 
work.  An addendum to the reports of these examinations dated 
in April 1999, notes that the veteran's claims folder was 
reviewed and that the opinions in those reports remained 
unchanged.

On a VA audiological evaluation in March 1999, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
55
55
65
LEFT

30
60
65
65

Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 60 percent in the left 
ear.  It was noted that the veteran had tinnitus that began 
in the early 1950's.

The veteran underwent a VA medical examination in March 1999 
to determine the severity of his pilonidal cysts.  He gave a 
history of pilonidal cysts that were drained in the past.  He 
reported being bothered by recurring draining cysts about 
every 3 to 4 months.  There was no rectal bleeding.  Rectal 
examination did not reveal any external or internal 
hemorrhoids.  Tenderness, blood or masses of the rectum were 
not found.  There was a well-healed scar at the site of the 
pilonidal abscess drainage site.  The diagnosis was history 
of pilonidal abscess.


B.  Legal Analysis

The veteran's claim for a total rating for compensation 
purposes based on unemployability is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a).

The veteran's service-connected disabilities are the varicose 
veins of the right and left legs, each rated 40 percent 
disabling and discussed in Section I of this decision; 
bilateral non-suppurative otitis media with otitis externa 
and hearing loss, rated 20 percent; residuals of pilonidal 
cyst, rated zero percent; and a fungus condition of the hands 
and groin, rated zero percent.  The combined rating for the 
service-connected disabilities is 80 percent which makes him 
eligible for a total compensation rating based on 
unemployability.  38 C.F.R. § 4.16(a).

Legal authority provides that total disability ratings for 
compensation may be assigned where the schedular ratings for 
the service connected disabilities are less than 100 percent, 
and when it is found that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  This includes consideration of such factors 
as the extent of the service-connected disabilities, and 
employment and educational background.  38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

The record shows that the veteran has 12 years of education 
and work experience as an insurance agent.  He has not worked 
since May 1986 and the evidence indicates that he stopped 
working due to a non-service-connected heart disease.  The 
symptoms of a non-service-connected disability may not be 
considered in the determination of the veteran's entitlement 
to a total rating for compensation purposes based on 
unemployability.  38 C.F.R. § 4.14.  Nevertheless, the 
veteran may be found entitled to such a rating if his 
service-connected disabilities are of sufficient severity to 
render him unemployable without consideration of his 
nonservice-connected disabilities.

The report of the veteran's VA audiological evaluation in 
March 1999 shows that he has an average pure tone threshold 
(at 1,000, 2,000, 3,000, and 4,000 hertz) of 46 decibels in 
the right ear with a 68 percent speech recognition ability 
that equates to acuity level IV, and the left ear average 
pure tone decibel threshold (at the same frequencies) is 55 
with a 60 percent recognition ability that equates to acuity 
level VI.  Acuity levels of IV and VI combined to support a 
20 percent evaluation for bilateral hearing loss under the 
criteria for the evaluation of ear disorders, effective prior 
to and as of June 10, 1999.  38 C.F.R. § 4.85, Tables VI and 
VII.  Essential similar results were found at a VA 
audiological evaluation in 1997.  The evidence indicates that 
the veteran has tinnitus, but service connection is not in 
effect for this disability.  (Nor would an additional 10 
percent rating for constant tinnitus affect the combined 
rating of 80 percent.)  The evidence does not indicate the 
presence of any other abnormalities of the ears.  While the 
evidence shows that the veteran has hearing impairment, it 
also shows that he has normal hearing in the lower 
frequencies and that this impairment is not of such severity 
as to present any significant industrial impairment.

The evidence indicates that the veteran's pilonidal cyst is 
manifested primarily by a scar and does not show symptoms to 
support a compensable rating or ratings for this scar under 
the criteria of 38 C.F.R. § 4.118, Codes 7803, 7804, and 
7805.  Hence, this condition is asymptomatic and does not 
interfere with his ability to work.  The evidence indicates 
that his fungus condition is mild.  The evidence does not 
indicate the presence of exfoliation, exudation or itching 
involving an exposed surface of the skin that indicates a 
worsening skin condition.  38 C.F.R. § 4.118, Codes 7806 and 
7813.  The examiner who saw the veteran at his February 1999 
VA skin examination opined that the skin condition did not 
interfere with his ability to work.

As noted in Section I of this decision, the examiner who saw 
the veteran at the February 1999 VA medical examination to 
determine the severity of his varicose veins opined that the 
varicose veins did not significantly interfere with his 
ability to work.  The examiner opined that the veteran could 
do numerous occupations that gave him breaks from prolonged 
standing in an upright position.


The evidence shows that the veteran is entitled to SSA 
disability benefits, and this factor is pertinent to his 
claim for a total VA rating for compensation purposes based 
on unemployability.  The decision of the SSA, however, is not 
controlling on VA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In this regard, the SSA awarded disability benefits 
to the veteran primarily due to his non-service-connected 
heart disease.

The Board recognizes the veteran's statements to the effect 
that he cannot stand or walk for prolonged periods, and that 
his legs have to be elevated throughout the day, but the 
overall evidence does not show that his service-connected 
disabilities are sufficiently disabling to render him unable 
to secure or follow a substantially gainful occupation.  
After consideration of all the evidence, the Board finds the 
veteran's service-connected disabilities produce significant 
disability, primarily the varicose veins, but do not prevent 
him from performing work, manual or sedentary, consistent 
with his education and work experience, as long as he has the 
opportunity to elevate his legs periodically.  While the 
evidence indicates that he is unemployable, it is the 
manifestations of his non-service-connected heart disease 
that produce the additional disability that renders him 
unemployable.  The percentage ratings assigned for the 
service-connected conditions are recognition that there is 
difficulty in obtaining or retaining employment, but this 
factor is considered in the assigned schedular ratings.  
38 C.F.R. § 4.1 (1999).

The preponderance of the evidence is against the claim for a 
total rating for compensation purposes based on 
unemployability, and the claim is denied.  
Since the preponderance of the evidence is against the claims 
for an increased evaluation for the varicose veins and a 
total rating for compensation purposes based on 
unemployability, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for bilateral varicose veins, rated 
as 50 percent disabling prior to January 12, 1998; and 
evaluated as 2 separate 40 percent ratings of the right and 
left legs as of January 12, 1998, is denied.

A total rating for compensation purposes based on 
unemployability is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

